Citation Nr: 1615680	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  15-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an ankle disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1952 to December 1953.  The Veteran reports additional service in the United States Army Reserves from 1953 to 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2015, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issues of service connection for a bilateral cold injury of the hands and service connection for a bilateral cold injury of the feet were previously on appeal.  However, these issues were granted via a rating decision dated in November 2015.  The Veteran has not expressed disagreement as to the evaluation or the effective date assigned in the rating decision.  Therefore, those claims have been resolved and are no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A current ankle disability has not been established.

2.  Arthritis of the spine and intervertebral disc syndrome were not manifest during service, and they are not attributable to service.  Arthritis was not manifested in service or within the one-year presumptive period following service.


CONCLUSIONS OF LAW

1.  An ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Arthritis of the spine and intervertebral disc syndrome were not incurred in or aggravated during service and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in February 2013.  The claim was last adjudicated in November 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, as well as private records, are in the file.  A negative response was received with respect to records requested from the VA Medical Center in Richmond Virginia.  See September 2014 Report of General Information.  With respect to the Veteran's service treatment records, the Board notes that the Veteran's service medical records are missing, and possibly destroyed.  Although efforts have been made by VA to obtain the Veteran's complete service medical records, the National Personnel Records Center (NPRC), in response to VA requests, reported that the records may have been destroyed in the 1973 NPRC fire.  The Board realizes in cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of-the doubt rule.  O'Hare v. Derwinski, 1 Vet App 365, 367 1991.  The Board's analysis of this veteran's claim was undertaken with this duty in mind.  

In October 2015 and pursuant to Board remand, VA afforded the Veteran a spine and an ankle examination and obtained medical etiological opinions with respect to those disorders.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition to directing that the AOJ afford the Veteran a VA examination, the July 2015 Board remand also directed that the AOJ request the Veteran submit authorizations for any outstanding private treatment records and identify VA treatment records.  The Veteran responded that there were no outstanding private treatment records.  The AOJ subsequently associated VA treatment records from May 2011 through October 2015 with the file.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Ankle Claim

The Veteran contends that he experienced a cold injury of the ankles while on active duty in Korea.  The Veteran's DD Form 214, Report of Separation from the Armed Forces of the United States, shows the most significant duty assignment was in the 780th Field Artillery Battalion in Korea.  The Veteran asserts that he served in the reserves after his release from active duty until 1960.

In the October 2015 VA ankle examination, the Veteran reported that he never had an ankle injury, and that bilateral ankle pain started while having frostbite in Korea.  He reported the ankles were painful and felt tight in service.  He reported that at separation from service, there was no examination.  He further reported that after separation, ankle pain was like tightness and gradually became constant.  He reported going to a specialist in April 2015, who advised him to put something on his ankles but the Veteran said he "feels tight all the time" so he did not do so.

After examination of the ankles, the examiner found there was no clinical diagnosis.  The examiner noted a normal range of motion of both ankles, a normal X-ray, and no objective evidence of localized tenderness or pain on palpation of the joint and associated soft tissue.   The examiner remarked that there was no deformity, misalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted.

A private treatment record for a nerve root block of the back in April 2012 noted shooting pains from the back into the right ankle.  Otherwise, both private and VA treatment records were unremarkable for complaints or treatment relating to the ankle.

Based on a review of the record, the Board finds that service connection for an ankle disorder is not warranted.  A preponderance of the evidence shows that the Veteran does not have an ankle disability.  Accordingly, the elements of a claim for service connection have not been established.

In that regard, the Veteran's complaints of pain and numbness in the ankles were inconsistent with the October 2015 VA examination which found no disability.  Although the Veteran is competent to report his symptoms, here, the Board finds the VA's examiner's objective examination finding no pain on palpation of the ankle and no abnormalities to be more credible and of greater probative weight than the Veteran's lay reports.  This finding is based on the greater training, knowledge, and expertise than the Veteran in discussing medical etiologies, and the greater specificity of the report by the medical examiner as compared to the Veteran's lay statements.

Moreover, the Veteran's report of shooting pain into the right ankle in April 2012 is associated with treatment for back pain and is not consistent with the Veteran's claim of bilateral ankle pain as expressed in the record and particularly at the VA examination.  Therein, the bilateral ankle disorder was described as accompanying in-service frostbite.  Thus, the report of shooting pain into the right ankle is afforded very little probative weight.

Because there is no current ankle disability, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Back Claim.

The Veteran claims entitlement to service connection for back pain since falling off a truck and landing on his canteen in service.  In October 2015, the Veteran underwent a VA spine examination.  The examiner noted the Veteran's history that back problem started before he went to service when he fell off a patio 8 feet in height and had back pain that pain lasted only 1 week.  After that he was drafted to service and had no problem at the entrance physical.  While in service in December 1952, as reported in the VA examination, the Veteran fell backward off a truck and the canteen went across his back and he had back pain.  He saw a medic and was treated with pain medications.  Since that day, per the Veteran, he had intermittent back pain, but no diagnosis at separation.  After separation and in 1954, per the Veteran, he was advised by a general practitioner to have back surgery but the Veteran declined due to the risk of his back worsening after surgery.  The Veteran reported taking herbal medications until 2013 when he had an epidural that made his back pain worse.

The examiner diagnosed the Veteran with degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  The examiner also refers to the Veteran's disability as degenerative joint disease (DJD)/degenerative disc disease (DDD).  As to a relationship to service, the examiner opined that since there was no back care from 1950's to 2012 (60 years after separation from service), and after 16 years working in a furniture and appliances store and 20 years in his own business and another 20 years in Colonial Williamsburg, the Veteran's current back problem is less likely as not related to the fall off the back of a truck in 1953.  The examiner also noted the Veteran's injury to his back prior to service.

July 1997 private treatment records show treatment for stabbing back pain below the left shoulder blade.  At the time, the Veteran reported a history of lower back pain relieved by exercise.  The back was nontender on examination.  A September 1999 private treatment record notes the Veteran had no further back pain since he stopped wearing suspenders.

A May 2008 physical therapy note reports that the Veteran fell off a house in the 1950's and hurt his back, then went into service and fell onto a canteen.  The Veteran reported that back pain comes and goes, and that the prior week he was putting in air condition units.  His back was feeling better at the time of the note.  He reported that the last time was worse than it has been.  Later private treatment records in 2012 report back pain for over one year.

Based on a review of the evidence, the Board finds that service connection for a back disorder is not warranted.  Although the Veteran sustained a back injury in service, the most probative evidence shows that there is no nexus between the in-service injury and the Veteran's current arthritis and IVDS disorders.  Additionally, arthritis was not noted during service or within one year of separation and the Veteran did not have characteristic manifestations of the disease during that time frame.  38 C.F.R. § 3.303(b).

The October 2015 VA spine disorders examination is highly probative evidence of a lack of nexus between the in-service back injury and the current back disabilities.  The examiner's reasoning that there has been significant time since the service injury in which the Veteran has had occupational or other stressors on his back is most probative.  It appears to the Board as though the examiner indicates that, while the Veteran may have had back pain in service and after service, it is not related to the diagnosed arthritis and IVDS disorders and there is no other current source of back pain.

The evidence in the Veteran's favor is his lay assertions that he had back pain since service.  The Board finds that the specific, reasoned opinion of the medical examiner is more credible and of greater probative weight than the lay assertions of the Veteran because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  Although the Veteran states that he did not know he could file a claim for service connection until recently, the Board finds that even so, the probative value of his claims of off and on back pain are outweighed in probative value by the lack of treatment records for his back disorder until 1999. 

As the Veteran is noted to have injured his back prior to service, the issue of whether the disability pre-existed service is raised.  As there are no service medical records to note a disability on entry to service, the Board is presuming the Veteran was in sound condition at entry to service.  The VA examiner, moreover, indicated the pre-service back pain lasted only one week.  Therefore, it cannot be said that the back disorder clearly and unmistakably pre-existed service.

The Board also notes that the Veteran asserts he is a combat Veteran.  The Veteran's military occupational specialty as reported on the DD Form 214 supports this contention.  If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Here, there is no allegation that the Veteran's fall from the truck occurred during combat with the enemy.  In any event, the Board accepts as true that the Veteran sustained the injury he reports.  Nonetheless, a nexus to the current disability must still be established.  See id.  As discussed herein, the Board finds against such a nexus.

Based on the foregoing, a preponderance of the credible evidence is against a nexus between the current low back disorders and the in-service injury.  Additionally, the evidence does not establish that the Veteran had arthritis in service or within one year of separation from service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for an ankle disorder is denied.

Service connection for a back disorder is denied.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


